Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
All previous rejections have been overcome by the following Examiner’s amendment supported by the original claims. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory M. Lefkowitz on 1/5/21.
Claim 1, pg.3, line 1, delete “deuterium,”; line 3, between “phosphino,” and “and combinations”, insert “partially or fully deuterated variants thereof,”.
Claim 15, pg.21, 2nd line from the bottom, delete “deuterium,”; pg. 22, line 1, between “phosphino,” and “and combinations”, insert “partially or fully deuterated variants thereof,”.
Claim 20, pg.24, bottom line, delete “deuterium,”; pg. 25, line 2, between “phosphino,” and “and combinations”, insert “partially or fully deuterated variants thereof,”.
Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 

Lin (claims, abs., 8, 15, 111, 27, figures, 129) discloses an OLED display comprising an emissive layer comprising an emissive dopant and a carbazole (TCTA) host material (a formulation) between anode and cathode and 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Lin fails to teach the claimed structures in amended claims 1, 15, and 20.
Therefore, claims 1-3 and 5-21 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHANE FANG/Primary Examiner, Art Unit 1766